Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 1 of 55   PageID #: 1




 TSUGAWA LAU & MUZZI LLLC
 A HAWAII LIMITED LIABILITY LAW COMPANY

 CHRISTOPHER J. MUZZI                      (6939)
 LEILA ROTHWELL SULLIVAN                   (7626)
 Bishop Place
 1132 Bishop Street, Suite 2400
 Honolulu, HI 96813
 Telephone No.: (808) 531-0490
 Facsimile No.: (808) 534-0202
 Email: cmuzzi@hilaw.us,
        LRS@hilaw.us

 Attorneys for Plaintiffs
 OHANA CONTROL SYSTEMS, INC. and
 MICHAEL AMIR BOROCHOV

                       IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF HAWAII


OHANA CONTROL SYSTEMS, INC.                    Case No.:
and MICHAEL AMIR BOROCHOV,

                   Plaintiffs,                 COMPLAINT; DEMAND FOR
                                               JURY TRIAL; SUMMONS
        v.

CITY AND COUNTY OF HONOLULU;
WAYNE K. MASUDA; SHELDON
YASSO; TIM CAIRES; JEFFREY K.
LEE; DAVID MALONE; and DOE
DEFENDANTS 1 - 20,

                   Defendants.

                                        COMPLAINT




 50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 2 of 55         PageID #: 2




         Plaintiffs OHANA CONTROL SYSTEMS, INC. and MICHAEL AMIR

 BOROCHOV, by and through their attorneys, Tsugawa Lau & Muzzi LLLC,

 a Hawaii Limited Liability Company, for cause of action against the above-

 named Defendants alleges and avers as follows:

                   1.   Plaintiff OHANA CONTROL SYSTEMS, INC. (“Ohana”) is

 a Hawaii corporation with its primary place of business in the City and County

 of Honolulu, Hawaii.

                   2.   Ohana is engaged in the business of selling, installing,

 testing, servicing, and maintaining fire alarm systems, among other things.

                   3.   MICHAEL AMIR BOROCHOV (“Amir”) is and has been a

 citizen and resident of the City and County of Honolulu, Hawaii.

                   4.   Amir was born in Israel and immigrated to the United States

 when he was 8 years old.

                   5.   Amir is of the Jewish faith.

                   6.   Amir became the President of Ohana in or about April

 2009.

                   7.   Upon information and belief, none of the other similarly

 situated fire alarm installers in Honolulu are operated by an Israeli or a

 Jewish person.




 50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 3 of 55     PageID #: 3




                   8.    Defendant   CITY   AND   COUNTY     OF   HONOLULU

 (“Defendant City & County”) is and has been a duly organized municipal

 corporation of the State of Hawai’i at all relevant times. The Honolulu Fire

 Department (“HFD”) is a department and agency of Defendant City & County.

                   9.    Defendant WAYNE K. MASUDA (“Defendant Masuda”) is

 and has been a citizen and resident of the City and County of Honolulu, State

 of Hawaii, and was employed by HFD at all relevant times.

                   10.   Defendant SHELDON YASSO (“Defendant Yasso”) is and

 has been a citizen and resident of the City and County of Honolulu, State of

 Hawaii, and was employed by HFD until approximately 2017.

                   11.   Defendant TIM CAIRES (“Defendant Caires”) is and has

 been a citizen and resident of the City and County of Honolulu, State of

 Hawaii, and is and has been employed by the HFD at all relevant times.

                   12.   Defendant JEFFREY K. LEE (“Defendant Lee”) is and has

 been a citizen and resident of the City and County of Honolulu, State of

 Hawaii, and was employed by the HFD at various times during the relevant

 time.

                   13.   Defendant DAVID MALONE (“Defendant Malone”) is and

 has been a citizen and resident of the City and County of Honolulu, State of

 Hawaii, and has been employed by the HFD during the relevant time.


                                            2
 50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 4 of 55       PageID #: 4




                   14.   Defendant Masuda was a Battalion Chief at HFD and

 oversaw Defendants Yasso, Caires, Lee and Malone.

                   15.   Defendant Yasso was a captain of the HFD Fire Prevention

 Bureau and supervised Defendant Caires and Defendant Lee.

                   16.   Defendant Caires became captain of the HFD Fire

 Prevention Bureau after Defendant Yasso and supervised Defendant Lee

 and Defendant Malone.

                   17.   Defendants Masuda, Yasso, Caires, Lee and Malone are

 being sued in their personal capacity.

                   18.   DOE DEFENDANTS 1 – 20 (“DOE Defendants”) are

 individuals whose true identities and capacities are as yet unknown to

 Plaintiffs and their counsel, despite diligent inquiry and investigation, and

 who acted herein as described more particularly below in connection with the

 wrongful conduct alleged herein and who in some manner or form not

 currently discovered or known to Plaintiffs may have contributed to or be

 responsible for the injuries alleged herein. The true names and capacities

 of DOE Defendants will be substituted as they become known.

                              JURISDICTION AND VENUE

                   19.   Jurisdiction and venue are proper in the United States

 District Court for the District of Hawaii.


                                            3
 50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 5 of 55          PageID #: 5




                   20.   This action arises under the Constitution and laws of the

 United States of America and is brought pursuant to 42 U.S.C. § 1983, inter

 alia.

                   21.   This Court has subject matter jurisdiction over Plaintiffs’

 claims involving questions of federal law pursuant to 28 U.S.C. §§ 1331 and

 1343. Any state law claims form part of the same case or controversy as

 gives rise to Plaintiffs’ federal law claims and fall within the Court’s

 supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

                   22.   This Court has jurisdiction over Plaintiffs’ claims for

 attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.

                   23.   Venue is proper in this Court pursuant to 28 U.S.C.

 § 1391(b) as all events or omissions giving rise to Plaintiffs’ claims occurred

 in the District of Hawai’i.

                              SUMMARY OF COMPLAINT

                   24.   The HFD Fire Prevention Bureau is an arm of HFD, and

 various Sections of the Fire Prevention Bureau are responsible for, among

 other things, reviewing building construction plans to ensure compliance with

 the applicable fire code and conducting inspection and acceptance testing of

 fire alarm systems.




                                             4
 50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 6 of 55       PageID #: 6




                   25.   Because the HFD Fire Prevention Bureau’s mandate is to

 prevent fires, it should be working collaboratively with fire alarm installers,

 like Ohana, to make sure that building plans specify applicable fire code

 compliant fire alarm systems and that the fire alarm systems, as installed,

 comply with the applicable fire code. These life safety matters are of great

 public importance.

                   26.   Instead,   HFD   Fire   Prevention   Bureau   arbitrarily,

 capriciously, and maliciously has engaged in a years’ long course of conduct

 to selectively enforce the applicable fire code and other policies or

 procedures against Ohana based on whim, caprice or malice, contrary to

 how other similarly situated fire alarm installers are treated.

                   27.   As described herein, one of the Defendants, Defendant

 Lee, has made anti-Semitic statements about Amir to one of Ohana’s

 competitors, including calling Amir a “shyster”. Mr. Lee also called Amir a

 “crook”, and told the competitor that he does not like Amir.

                   28.   As described herein, on more than one occasion, certain

 of the Defendants sent to Ohana’s competitor unrequested copies of

 government records that included Ohana’s trade secrets, in violation of

 Hawaii Revised Statutes (“HRS”) chapter 482B and HRS § 92F-17 and not

 in good faith, and requested that Ohana’s competitor comment on the


                                           5
 50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 7 of 55        PageID #: 7




 documents.              Defendant HFD later either hid or destroyed these

 communications when those communications were sought by subpoena in

 a different litigation.

                   29.    As described herein, Defendant Caires contacted by email

 the company whose fire alarm systems Ohana exclusively installs,

 circumventing both Ohana and the electrical engineer on record, thereby

 resulting in interference with Ohana’s business relationship with the

 company. The emails from Defendant Caires were an inappropriate and

 wrongful effort to undercut Ohana, interfere with its relationship with its

 supplier, and perhaps to benefit Ohana’s competitors.

                   30.    As further described herein, from approximately May 2015

 to as recently as July 29, 2021, one or more Defendants have continually

 and consistently required that Ohana meet more “requirements” to pass

 inspections than is required of other fire alarm installers, tried to rescind a

 prior passing inspection for an improper reason; required that Ohana install

 expensive equipment that Defendants do not require any other fire installer

 to install; approved plans and then at inspection insisted on additional or

 different work than reflected on the approved plans, usually at the last minute

 and costing many thousands of dollars and resulting in significant delays;

 insisted on payment of inspection fees and then immediately “canceling” the


                                             6
 50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 8 of 55            PageID #: 8




 inspection just paid for moments before for ludicrous and made-up reasons,

 repeatedly; challenged Amir to a physical fight when Ohana met with

 Defendants to discuss some of the actions above; and intimidated witnesses

 and destroyed or withheld evidence in litigation their actions caused.

 Defendants’ actions are part of a continuous course of conduct continuing to

 this day that has targeted Ohana and Amir over at least the last six years.

                   31.   As described herein, from approximately May 2015 to as

 recently as July 29, 2021, Defendants have continually singled out Ohana

 and discriminated against Ohana in violation of the Fourteenth Amendment

 to the United States Constitution on the basis of race, national origin, and/or

 religion because Amir is Jewish and/or an Israeli.

                   32.   Irrespective of Amir’s race, national origin, and/or religion,

 Defendants intentionally treated Ohana differently than other similarly

 situated fire alarm installers without a rational basis.

                   33.   The Defendants’ conduct has demonstrated a bad faith

 and malicious intent to injure Ohana and Amir.

                   34.   The discrimination has been hard to endure, both

 emotionally and financially, for Amir and Ohana.

                   35.   That is, Defendants have enforced their interpretation of

 provisions of the applicable fire code and their ad hoc illegal rules regarding


                                              7
 50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 9 of 55          PageID #: 9




 inspections against Ohana, but not other similarly situated fire alarm

 installers, causing delays, increased costs to Ohana, reputational damages,

 and causing Ohana to be involved in expensive litigation.

                   36.   Ohana does not seek exceptions to the standards enforced

 by HFD Fire Prevention Bureau, but only that everyone should be held to the

 same standards and that those standards not be made up on an ad hoc

 basis.

                   37.   Amir and Ohana seek monetary remedies for the

 discrimination (and other harms inflicted upon it) in amounts in the tens of

 millions of dollars.

                   38.   However, the greater public good that may come from

 Defendants’ intentional and malicious conduct is that Amir and Ohana’s

 efforts to fight the discrimination have exposed HFD’s complete and total

 incompetence in (i) reviewing building plans for a fire alarm system’s

 compliance with the applicable fire code; and (ii) testing and inspection of

 fire alarm systems for applicable fire code compliance.

                   39.   Specifically, the employees in the HFD Fire Prevention

 Bureau lack the necessary education, experience, and training to perform

 these functions.

                   40.   That is, the HFD Fire Prevention Bureau is not qualified to


                                             8
 50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 10 of 55          PageID #: 10




  review building plans and perform final acceptance inspection and testing of

  fire alarm systems. This circumstance has and will continue to create life-

  threatening risk to hundreds of thousands of persons in Honolulu whose

  buildings have fire alarm systems reviewed and inspected by HFD Plans

  Review Section.

                    41.   Plaintiffs seek to remedy this shocking circumstance

  through the issuance of an injunction until HFD Fire Prevention Bureau

  retains appropriately qualified personnel.

                           FACTS COMMON TO ALL COUNTS

                    42.   Ohana is the exclusive distributor of Hochiki America

  (“Hochiki”) fire alarm systems in the State of Hawaii.

                    43.   Ohana only installs Hochiki fire alarm systems.

                    44.   Since 2009, Ohana has installed new Hochiki fire alarm

  systems in approximately 100 buildings in Honolulu.

                    45.   Most of the Hochiki fire alarm systems installed by Ohana

  are in high-rise buildings.

                    46.   For 2021, Ohana’s projected revenues from installing,

  servicing, testing and inspecting fire alarm systems are approximately $15

  million.

                    47.   The State of Hawaii has adopted a fire code, which is


                                             9
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 11 of 55       PageID #: 11




  amended from time to time.

                    48.   The Fire Code of the City and County of Honolulu is

  adopted by ordinance and provided for in Chapter 20 of the Revised

  Ordinances of Honolulu (“Fire Code”).

                    49.   Defendants Yasso, Caires, Lee and Malone were all

  assigned to the HFD Fire Prevention Bureau during the relevant times.

                    50.   The HFD Fire Prevention Bureau is responsible for

  reviewing building plans submitted to them for conformance with the

  Applicable fire code.

                    51.   With respect to the conduct alleged in the Complaint,

  Defendants Masuda, Yasso, Caires, Lee and Malone were acting under

  color of law.

                    52.   As set forth herein, Defendants Masuda, Yasso, Caires,

  Lee and Malone deprived Plaintiffs of the federal constitutional right to equal

  protection.

                    53.   Building plans involving fire alarm systems must be

  stamped by an electrical engineer before being submitted to the City and

  County of Honolulu Department of Planning and Permitting (“DPP”) for

  review and approval.

                    54.   The DPP building plan reviewers are licensed engineers.


                                            10
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 12 of 55         PageID #: 12




                    55.   The DPP submits certain building plans to the HFD Fire

  Prevention Bureau for review.

                    56.   The HFD Fire Prevention Bureau charges a fee for

  reviewing plans or other specifications that are submitted to HFD per the

  building code.

                    57.   The HFD Fire Prevention Bureau charges a plan review fee

  of ten percent (10%) of the building permit fee (“Plan Review Fee”).

                    58.   According to Revised Ordinances of Honolulu § 20-1.1, the

  Plan Review Fees collected by HFD may be expended for, among other

  things, certifications and training.

                    59.   Ohana recently discovered that, during the relevant times,

  no one in the HFD Fire Prevention Bureau is or was a licensed electrical

  engineer.

                    60.   Ohana recently discovered that, during the relevant times,

  no one in the HFD Fire Prevention Bureau has or had a National Institute for

  Certification in Engineering Technologies (“NICET”) certification.

                    61.   During the relevant times, no one in the HFD Fire

  Prevention Bureau has or had sufficient knowledge, training, or experience

  to review building plans for conformance with the applicable Fire Code.

                    62.   During the relevant period, the HFD Fire Prevention


                                             11
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 13 of 55          PageID #: 13




  Bureau reviewed about 300 building plans per month.

                    63.   As part of its business, Ohana regularly submitted building

  plans that were reviewed by the HFD Fire Prevention Bureau.

                    64.   Since 2009, Ohana has paid to HFD building plan review

  fees in excess of $100,000.

                    65.   Ohana also installed fire alarm systems based on building

  plans drawn by others and submitted to and approved by HFD Fire

  Prevention Bureau.

                    66.   The HFD Fire Prevention Bureau is also responsible for

  performing final inspection and acceptance tests of fire alarm systems

  installed in Honolulu.

                    67.   As of November 25, 2019, the Fire Alarm Systems

  Acceptance Test Inspection Fees (“Inspection Fees”) were as follows:

                          a.   1 – 100 devices or appliances:

                               i.    Initial Fee: $100

                               ii.   Retest Fee: $100

                          b.   101 – 250 devices or appliances:

                               i.    Initial Fee: $250

                               ii.   Retest Fee: $250

                          c.   More than 250 devices or appliances:


                                               12
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 14 of 55        PageID #: 14




                              i.    Initial Fee: $500

                              ii.   Retest Fee: $500

                    68.   During the relevant times, no one in the HFD Fire

  Prevention Bureau has or had sufficient knowledge, training, or experience

  to test and inspect fire alarm systems for conformance with the applicable

  Fire Code.

                    69.   Since 2009, Ohana has paid to HFD Inspection Fees in

  excess of $20,000.

                                LEAHI HOSPITAL PROJECT

                    70.   Beginning in or about May of 2015, Ohana was installing a

  fire alarm system at Leahi Hospital.

                    71.   The Leahi Hospital building plans with the fire alarm

  system were drafted by another contractor.

                    72.   The Leahi Hospital building plans with the fire alarm

  system were previously approved by the HFD Fire Prevention Bureau.

                    73.   Ohana built the fire alarm system in accordance with the

  approved Leahi Hospital building plans.

                    74.   Ohana made arrangements with the HFD Fire Prevention

  Bureau for a final acceptance inspection and test of the fire alarm system

  installed at Leahi Hospital.


                                              13
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 15 of 55         PageID #: 15




                    75.   Defendant Lee appeared for the final acceptance test;

  asked for and received the Inspection Fee of $500; said the inspection was

  “cancelled”; and walked away.

                    76.   Ohana asked why the inspection was cancelled and

  Defendant Lee said because the job site copy of the Leahi Hospital building

  plans were not stamped by HFD.

                    77.   It was discovered that Defendant Lee had been the person

  at HFD Fire Prevention Bureau that reviewed and approved the Leahi

  Hospital building plans, but forgot to stamp the job site copy.

                    78.   A second final acceptance test of the fire alarm system at

  Leahi Hospital was scheduled.

                    79.   At the second final acceptance test, Defendant Lee

  demanded another Inspection Fee of $500.

                    80.   Ohana questioned why another Inspection Fee was

  required when there had been no prior inspection.

                    81.   Ohana protested and called Defendant Yasso who said

  that another Inspection Fee was required to be paid.

                    82.   Ohana paid another $500 Inspection Fee to Defendant

  Lee.

                    83.   Once he received the second $500 Inspection Fee,


                                             14
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 16 of 55       PageID #: 16




  Defendant Lee again said that the inspection was cancelled.

                    84.   Ohana inquired of Defendant Lee why the inspection was

  cancelled and Defendant Lee stated because there were no devices installed

  in the basement.

                    85.   Defendant Lee took this position, even though the Leahi

  Hospital building plans that he had approved did not have any devices in the

  basement.

                    86.   Defendant Lee’s conduct caused Ohana concern.

                    87.   Ohana complained to Defendant Yasso about Defendant

  Lee’s conduct.

                    88.   At a meeting between Ohana representatives, including

  Amir, and HFD employees Terry Seelig and Defendant Yasso, Ohana began

  discussing what it thought was improper conduct by HFD.

                    89.   Defendant   Yasso became     agitated   and   eventually

  suggested that he and Amir take the matter outside and settle it through a

  physical altercation.

                    90.   Unbeknownst to Ohana, at or about this time, Defendant

  Yasso was illegally sharing a government record containing information

  provided by Ohana to HFD about the Leahi Hospital fire alarm system to one

  of Ohana’s competitors, James H. Ho (“Mr. Ho”) of Systems Engineering


                                            15
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 17 of 55       PageID #: 17




  Group, LLC (“SEG”).

                    91.   Defendant Yasso had no legitimate reason to share a

  government record containing Ohana’s proprietary and trade secret

  information submitted to HFD regarding the Leahi Hospital fire alarm system

  with SEG.

                    92.   Defendant Yasso acted with malice in illegally sharing a

  government record containing Ohana’s proprietary and trade secret

  information submitted to HFD regarding the Leahi Hospital fire alarm system

  with SEG.

                    93.   Defendants Caires and Lee were copied on the email

  illegally sharing a government record containing Ohana’s proprietary and

  trade secret information submitted to HFD with SEG.

                    94.   Defendant Caires and Defendant Lee are complicit in

  Defendant Yasso’s intentional and malicious conduct as they took no action

  to report or otherwise rectify Defendant Yasso’s illegal conduct.

                    95.   SEG responded to Defendant Yasso with a write-up

  regarding the government record containing Ohana’s proprietary and trade

  secret information submitted to HFD by Ohana regarding the Leahi Hospital

  fire alarm system.

                    96.   Defendant Yasso was pleased with SEG’s response.


                                            16
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 18 of 55            PageID #: 18




                    97.   Ohana was treated differently because of Amir’s race,

  national origin, and/or religion.

                    98.   Irrespective of Amir’s race, national origin, and/or religion,

  Defendants intentionally treated Ohana differently than other similarly

  situated fire alarm installers without a rational basis.

                    99.   Defendants’ actions set forth in the complaint are

  malicious, irrational or plainly arbitrary.

                    100. The delays caused by Defendant Lee and Defendant

  Yasso’s conduct resulted in many months of delay until HFD Fire Prevention

  Bureau eventually finally accepted the Leahi Hospital fire alarm system.

                    101. Delay in a project causes harm to Ohana’s business

  reputation.

                    102. The delays caused by Defendant Lee and Defendant

  Yasso’s conduct caused Ohana damages in the hundreds of thousands of

  dollars.

                               WAIKIKI BANYAN PROJECT

                    103. In May of 2017, Defendant Lee was assigned to the final

  inspection and testing of the Waikiki Banyan fire alarm system installed by

  Ohana.

                    104. At the first scheduled final acceptance test, Defendant Lee


                                              17
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 19 of 55      PageID #: 19




  received the Inspection Fee of $500 and then immediately stated that the

  test had been “cancelled” because Ohana had used an old form in

  scheduling the final acceptance test.

                    105. The form had been submitted to HFD Fire Prevention

  Bureau weeks prior, but Defendant Lee did not indicate that the prior version

  of the form would not be accepted and he did not supply Ohana with the new

  form that he later claimed was required.

                    106. The prior version of the form had been accepted by HFD

  Fire Prevention Bureau just weeks before on a different fire alarm system

  project.

                    107. Defendant Lee also informed Ohana that it would be

  required to revise its building plans to call out 520 Hz audibility and meet the

  520 Hz audibility standard, even though it was not called out on the building

  plans previously approved by HFD Fire Prevention Bureau.

                    108. Up until this point in May of 2017, HFD Fire Prevention

  Bureau had routinely approved building plans that utilized fire alarm systems

  that did not have 520 Hz audibility and passed these buildings at the final

  inspection and testing.

                    109. On or about May 17, 2017, Ohana discussed with

  Defendants Masuda, Yasso, and Lee that HFD Fire Prevention Bureau never


                                           18
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 20 of 55         PageID #: 20




  before required any fire alarm installer to meet 520 Hz audibility

  requirements, and asked when the decision to begin requiring 520 Hz

  audibility was made, Defendant Masuda responded “today”.

                    110. At or about this same time, Ohana discovered that

  Defendant Lee had made anti-Semitic statements about Amir to one of

  Ohana’s competitors, including calling Amir a “shyster.” Defendant Lee also

  told these persons that Amir is a “crook” and that he does not like Amir.

                    111. Amir requested that HFD remove Defendant Lee from all

  Ohana projects.

                    112. On or about May 22, 2017, Defendant Masuda indicated

  that HFD would have someone other than Defendant Lee at the next final

  inspection and testing of the fire alarm system at the Waikiki Banyan.

                    113. Unbeknownst to Ohana, in late May and early June of

  2017, Defendant Yasso again illegally shared Ohana’s proprietary and trade

  secret information submitted to HFD Fire Prevention Bureau by emailing it to

  Mr. Ho of SEG. Defendant Lee was copied on certain of the emails.

                    114. In a meeting at the Waikiki Banyan, Defendant Yasso

  became agitated, began yelling, and became aggressive with Amir when

  Amir complained about the action of the HFD Fire Prevention Bureau.

                    115. Defendant Yasso acted with malice in illegally sharing of a


                                             19
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 21 of 55       PageID #: 21




  government record containing Ohana’s proprietary and trade secret

  information submitted to HFD regarding the Waikiki Banyan fire alarm

  system with SEG.

                    116. Defendant Lee was copied on at least some of the emails

  illegally sharing a government record containing Ohana’s proprietary and

  trade secret information with SEG.

                    117. Defendant Lee is complicit in Defendant Yasso’s

  intentional and malicious conduct as he took no action to report or otherwise

  rectify Defendant Yasso’s illegal conduct.

                    118. Upon information and belief, HFD Fire Prevention Bureau

  either hid or destroyed the communications between Defendant Yasso and

  SEG regarding the Waikiki Banyan fire alarm system project.

                    119. HFD was subpoenaed by Ohana in an arbitration related

  to the Waikiki Banyan fire alarm system to produce such communications on

  May 17, 2021, but failed or refused to turn over the May and June 2017

  emails between HFD and SEG relating to the Waikiki Banyan fire alarm

  system project.

                    120. Under Defendant City & County’s records retention policy,

  the May and June 2017 emails between HFD and SEG relating to the Waikiki

  Banyan fire alarm system project should have been preserved.


                                            20
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 22 of 55         PageID #: 22




                    121. Ohana only obtained the May and June 2017 emails

  between HFD and SEG relating to the Waikiki Banyan fire alarm system

  project in response to a subpoena to SEG in a separate State Circuit Court

  matter on or about May 19, 2021.

                    122. Ohana’s Waikiki Banyan fire alarm system project was the

  first fire alarm system project where HFD Fire Prevention Bureau required

  that building plans be amended and that 520 Hz audibility be met where HFD

  had previously approved plans that did not specifically call out the 520 Hz

  audibility requirement.

                    123. Just weeks after requiring Ohana to revise building plans

  and install equipment to meet the 520 Hz audibility, HFD Fire Prevention

  Bureau gave final acceptance to a fire alarm system installed by a different

  fire alarm installer that did not have 520 Hz audibility.

                    124. Upon information and belief, Ohana is the only fire alarm

  system installer that the HFD Fire Prevention Bureau required to (i) amend

  building plans previously approved by HFD Fire Prevention Bureau without

  the 520 Hz audibility and (ii) to install 520 Hz audibility equipment.

                    125. HFD Fire Prevention Bureau’s requirement that Ohana do

  so, but no one else, was malicious, irrational, or plainly arbitrary.




                                            21
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 23 of 55           PageID #: 23




                    126. Ohana was treated differently because of Amir’s race,

  national origin, and/or religion.

                    127. Irrespective of Amir’s race, national origin, and/or religion,

  Defendants intentionally treated Ohana differently than other similarly

  situated fire alarm installers without a rational basis.

                    128. Defendants’ actions set forth in the complaint are

  malicious, irrational or plainly arbitrary.

                    129. As a result of requiring that Ohana amend the building

  plans for the Waikiki Banyan fire alarm system and install 520 Hz audibility

  equipment, the completion of the project cost significantly more; took

  significantly longer, as the final acceptance of the fire alarm system was not

  received until July of 2018; caused over $1,000,000 of uncompensated

  damages to Ohana; subjected Ohana to a delay damage claim, among

  others, from the Waikiki Banyan in an amount in excess of $165,000; and

  resulted in the incurrence of approximately $150,000 in attorneys’ fees

  incurred in an arbitration with the Waikiki Banyan.

                    130. HFD Fire Prevention Bureau did not impose a similar

  burden on any other fire alarm installer.




                                              22
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 24 of 55      PageID #: 24




                    131. HFD Fire Prevention Bureau employee Ricardo Zapata

  eventually approved the fire alarm system at the Waikiki Banyan in July for

  2018.

                    132. Just hours after signing the approval of the fire alarm

  system at the Waikiki Banyan, Mr. Zapata contacted Ohana to indicate that

  Defendant Caires said that the final acceptance was being revoked because

  there were no fireman’s phone jacks installed at the Waikiki Banyan.

                    133. The Waikiki Banyan fire alarm system plans had been

  approved by HFD Fire Prevention Bureau without fireman’s phone jacks.

                    134. This was consistent with HFD Fire Prevention Bureau’s

  long-standing prior guidance to electrical engineers and fire alarm installers

  that HFD does not use fireman’s phone jacks and that, accordingly, the HFD

  Fire Prevention Bureau does not require they be installed.

                    135. Ohana contacted Defendant Caires’ superior about these

  issues, and Ohana was informed that the final acceptance would not be

  revoked.

                    136. In addition, in connection with litigation between Ohana

  and the Waikiki Banyan, upon information and belief, HFD directly or

  indirectly intimidated a witness, former HFD employee Douglas Bennett, that

  Ohana subpoenaed for deposition testimony.


                                           23
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 25 of 55     PageID #: 25




                                MOTT-SMITH PROJECT

                    137. In or about May of 2014, Ohana completed a fire alarm

  system installation project at the Mott-Smith Laniloa condominium project

  (“Mott-Smith”).

                    138. The HFD Fire Prevention Bureau reviewed the As-Built

  plans and performed a final inspection and acceptance test on May 26, 2014,

  approving the fire alarm system as installed as meeting the applicable Fire

  Code.

                    139. Later in 2016, after Ohana installed an emergency

  generator, the HFD Fire Prevention Bureau performed another inspection of

  the fire alarm system, which again passed.

                    140. The DPP records reflect that Ohana was the fire alarm

  contractor for Mott-Smith, as of 2014.

                    141. The two inspections of the Mott-Smith in HFD’s records

  reflected that Ohana was the contractor and that the fire alarm system had

  been inspected and accepted twice.

                    142. Nevertheless, in October of 2017, Defendant Lee falsely

  and with malice told the Mott-Smith that its fire alarm system was never

  inspected for a final acceptance test by HFD Fire Prevention Bureau.




                                           24
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 26 of 55           PageID #: 26




                    143. Defendant Lee erroneously informed the Mott-Smith

  association of apartment owners (the “Mott-Smith AOAO”) that its fire alarm

  system was impaired and that a fire watch had to be implemented.

                    144. Defendant Lee’s statements resulted in the Mott-Smith

  AOAO filing suit against Ohana, seeking millions of dollars in damages,

  which suit remains pending.

                    145. Ohana was treated differently because of Amir’s race,

  national origin, and/or religion.

                    146. Irrespective of Amir’s race, national origin, and/or religion,

  Defendants intentionally treated Ohana differently than other similarly

  situated fire alarm installers without a rational basis.

                    147. Defendants’ actions set forth in the complaint are

  malicious, irrational or plainly arbitrary.

                    148. Ohana did not discover Defendant Lee’s conduct with

  respect to Mott-Smith until April of 2021 through document discovery in the

  Mott-Smith AOAO litigation.

                           THE CHATEAU WAIKIKI PROJECT

                    149. HFD Fire Prevention Bureau approved the fire alarm

  system on the plans for the Chateau Waikiki, which did not include a

  requirement for fireman’s phone jacks.


                                              25
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 27 of 55        PageID #: 27




                    150. The Chateau Waikiki plans were not drawn by Ohana, but

  an electrical engineering company called Douglas Engineering Pacific, Inc.

  (“DEP”).

                    151. The owner selected Ohana to install the fire alarm system

  provided for in the plans.

                    152. Ohana had not previously worked on a fire alarm system

  installation project with DEP.

                    153. For a period of approximately 8 years prior to the Chateau

  Waikiki Project, HFD Plans Review Section informed electrical engineers

  that it did not want or require the installation of fireman’s phone jacks, even

  though ostensibly required by the applicable Fire Code.

                    154. The Chateau Waikiki project was completed according to

  the approved building plans, which did not include fireman’s phone jacks.

                    155. Now that Ohana was involved in one of DEP’s projects, in

  order to obtain final approval and acceptance of the fire alarm systems,

  Defendant Caires insisted on the installation of fireman’s phone jacks, which

  would have added many tens of thousands of dollars to the cost of the

  Chateau Waikiki Project.

                    156. HFD Plans Review Section had not insisted on the

  installation of fireman’s phone jacks on any of DEP’s other fire alarm


                                            26
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 28 of 55           PageID #: 28




  installation projects in the previous eight years.

                    157. Ohana was treated differently because of Amir’s race,

  national origin, and/or religion.

                    158. Irrespective of Amir’s race, national origin, and/or religion,

  Defendants intentionally treated Ohana differently than other similarly

  situated fire alarm installers without a rational basis.

                    159. Defendants’ actions set forth in the complaint are

  malicious, irrational or plainly arbitrary.

                    160. The ultimate resolution resulted in increased costs to

  Ohana and approximately a year of delay, which was harmful to Ohana’s

  reputation with DEP, the owner, and potential customers.

                           COUNTRY CLUB PLAZA PROJECT

                    161. Ohana was the fire alarm installer for the Country Club

  Plaza project.

                    162. In or about September of 2020, Defendant Malone from

  HFD Fire Prevention Bureau began inspecting fire alarm systems installed

  by Ohana.

                    163. Ohana had installed a fire alarm system at Country Club

  Plaza and scheduled a final acceptance test with HFD Fire Prevention

  Bureau.


                                              27
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 29 of 55           PageID #: 29




                    164. Defendant Malone was the inspector for the Country Club

  Plaza final acceptance test.

                    165. Defendant Malone scheduled the final inspection and

  acceptance test for each building over multiple days, when the inspection for

  each building could have and should have concluded in one day.

                    166. Ohana inquired of HFD Fire Prevention Bureau why the

  final inspections were being spread over multiple days.

                    167. Defendant Malone began requesting that Ohana do things

  that other fire alarm installers are not asked to do, including:

                          a. Radio test reports for each building, even though each

                             building was a similar design;

                          b. 100% testing of all units; and

                          c. Higher percentage of pull station tests.

                    168. Ohana was treated differently because of Amir’s race,

  national origin, and/or religion.

                    169. Irrespective of Amir’s race, national origin, and/or religion,

  Defendants intentionally treated Ohana differently than other similarly

  situated fire alarm installers without a rational basis.

                    170. Defendants’ actions set forth in the complaint are

  malicious, irrational or plainly arbitrary.


                                              28
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 30 of 55       PageID #: 30




                    171. Defendant Malone’s subjecting of Ohana to additional

  burdens that other fire alarm system installers are not subjected to caused

  delay to Ohana’s projects, delayed Ohana’s receipt of payments, resulted in

  additional unnecessary costs, harmed Ohana’s reputation in the community

  and subjected Ohana to potential lawsuits.

                    172. As a result of Defendant Malone’s conduct, Ohana began

  to inquire of the competence and qualifications of HFD Fire Prevention

  Bureau to inspect plans and conduct inspections. HFD Fire Prevention

  Bureau refused to respond on this matter.

                               HALEKULUANUI PROJECT

                    173. Ohana was the fire alarm installer for the Halekuluanui

  project.

                    174. In or about April of 2021, Defendant Malone scheduled the

  final inspection and acceptance test for the Halekuluanui Project over

  multiple half days, when the inspection could have and should have

  concluded in one day.

                    175. Ohana complained to the HFD Fire Prevention Bureau

  about the final inspection being spread over multiple half days.

                    176. According to Defendant Malone’s later comments, Ohana’s

  inquiry to HFD Fire Prevention Bureau got him in trouble.


                                            29
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 31 of 55           PageID #: 31




                    177. Defendant Malone again requested inspection of 100% of

  the units, which other fire alarm installers are not required to do.

                    178. Ohana was treated differently because of Amir’s race,

  national origin, and/or religion.

                    179. Irrespective of Amir’s race, national origin, and/or religion,

  Defendants intentionally treated Ohana differently than other similarly

  situated fire alarm installers without a rational basis.

                    180. Defendants’ actions set forth in the complaint are

  malicious, irrational or plainly arbitrary.

                    181. Defendant Malone’s subjecting of Ohana to additional

  burdens that other fire alarm system installers are not subjected to caused

  delay to Ohana’s projects, delayed Ohana’s receipt of payments, resulted in

  additional unnecessary costs, harmed Ohana’s reputation in the community

  and subjected Ohana to potential lawsuits.

                                 1010 WILDER PROJECT

                    182. Ohana was the fire alarm installer for the 1010 Wilder

  project.

                    183. After Ohana completed installation of the fire alarm system

  according to the plans previously approved by HFD Fire Prevention Bureau,

  Defendant Malone was assigned to perform the final inspection and


                                              30
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 32 of 55       PageID #: 32




  acceptance test.

                    184. Defendant Malone scheduled the final inspection and

  acceptance test over a three day period, when it could have and should have

  concluded in one day. Defendant Malone eventually decided to schedule it

  for two days instead of three.

                    185. On the first day of the final inspection and acceptance,

  Defendant Malone informed Amir that Ohana’s prior inquiry as to multiple

  day inspections got him in trouble and now he was going to “go by the book.”

                    186. Defendant Malone indicated that he had a problem with

  Amir.

                    187. Defendant Malone required that 100% of the devices be

  checked during the inspection, which is not required of other similarly

  situated fire alarm installers.

                    188. Defendant    Malone    also   required   that   Ohana’s

  electrician/RME be present during the inspection, which is not required of

  other similarly situated fire alarm installers. Nor had this requirement been

  imposed on Ohana before.

                    189. Defendant Malone also required that approximately 3

  speakers, 3 strobes, 3 pull stations, 3 sounder boards and 3 smoke detectors

  (15 devices) per floor be removed, tested, and reinstalled, which is not


                                           31
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 33 of 55         PageID #: 33




  required of other similarly situated fire alarm installers. Normally, HFD Fire

  Prevention Bureau would only spot test 1 or 2 devices every other floor.

                    190. Then, Defendant Malone refused to pass 1010 Wilder’s fire

  alarm system based on an erroneous opinion that notification devices were

  required on the lanais, even though HFD Fire Prevention Bureau approved

  plans without notification devices on the lanais.

                    191. Neither the applicable Fire Code nor the building code

  require notification devices on the lanais.

                    192. HFD Fire Prevention Bureau has not required other fire

  alarm installers to install notification devices on lanais at over one hundred

  other condominiums.

                    193. In fact, in June of 2021, after Defendant Malone refused to

  pass the 1010 Wilder project, HFD Fire Prevention Bureau inspected a

  condominium with a fire alarm system installed by a contractor other than

  Ohana and did not require that 100% of the units be tested and did not even

  check for audibility of notification devices on the condominiums lanais, much

  less require actual notification devices on the lanais.

                    194. Defendant Malone’s subjecting of Ohana to additional

  burdens that other fire alarm system installers are not subjected to causes

  delay to Ohana’s projects, delays Ohana’s receipt of payments, results in


                                             32
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 34 of 55       PageID #: 34




  additional unnecessary costs, harms Ohana’s reputation in the community

  and subjects Ohana to potential lawsuits.

                    195. Shortly thereafter, Amir made a complaint to HFD that he

  was being discriminated against by Defendant Malone based on his

  nationality and religion.

                    196. After this complaint was made, HFD began retaliating by

  refusing to reconsider Defendant Malone’s erroneous opinion, despite being

  provided with evidence by the electrical engineer for the project and by

  Ohana that the applicable codes do not require notification devices on lanais.

                    197. HFD Fire Prevention Bureau continues to refuse to pass

  the final inspection and acceptance test for 1010 Wilder for lack of notification

  devices on the lanais, when it is not even checking audibility on lanais in

  other condominiums that have been inspected by HFD Fire Prevention

  Bureau after it took the position on 1010 Wilder.

                    198. When asked by Ohana to identify what other condominium

  buildings in Honolulu were required to place notification devices on lanais,

  HFD responded that it was prohibited from disclosing that information

  pursuant to Hawaii Revised Statutes chapter 92-F.

                    199. The HFD has on more than one occasion illegally disclosed

  Ohana’s project-specific detailed information to Ohana’s competitor, SEG,


                                            33
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 35 of 55           PageID #: 35




  but refuses to provide Ohana with non-confidential information that would

  demonstrate that Ohana is being treated differently than other fire alarm

  installers.

                    200. On July 2, 2021, Ohana reported HFD and Defendant

  Yasso’s illegal conduct in violating Hawaii Revised Statutes chapter 92-F to

  the State of Hawaii, Department of the Attorney General.

                    201. Ohana provided a copy of this report to HFD.

                    202. Ohana was treated differently because of Amir’s race,

  national origin, and/or religion.

                    203. Irrespective of Amir’s race, national origin, and/or religion,

  Defendants intentionally treated Ohana differently than other similarly

  situated fire alarm installers without a rational basis.

                    204. Defendants’ actions set forth in the complaint are

  malicious, irrational or plainly arbitrary.


      DEFENDANT CAIRES ESCALATES THE RETALIATION IN AN
    ATTEMPT TO GREATLY HARM OR DESTROY OHANA’S BUSINESS

                    205. In an escalation of the retaliation, on July 23, 2021,

  Defendant Caires contacted Hochiki asking that he be provided with

  “information on which Hochiki fire alarm panel models, initiation devices and

  notification devices are intended for installation in a high rise occupancy.”


                                              34
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 36 of 55          PageID #: 36




                    206. Hochiki responded and Defendant Caires made further

  inquiries of Hochiki on July 29, 2021 that contained incorrect information and

  appeared to contained veiled threats.

                    207. Defendant Caires has no legitimate basis for directly

  contacting Hochiki.

                    208. Hochiki has not received any similar request for information

  from any other fire department in the entire United States.

                    209. The electrical engineer on a project specifies the

  appropriate fire alarm system equipment for use in a high rise.

                    210. Defendant Caires’ emails to Hochiki were intended to

  intimidate or harass Hochiki to make it more difficult for Ohana to operate.

                    211. Defendant Caires’ emails were designed to interfere with

  Ohana’s business relationship with Hochiki.

                    212. Defendant Caires’ emails were designed to harass or

  intimidate Ohana.

                    213. Because Ohana exclusively installs Hochiki fire alarm

  systems, Defendant Caires’ emails are a threat to Ohana that Defendant

  Caires is trying to harm Ohana’s multi-million dollar business by either

  disrupting Ohana’s relationship with Hochiki or by illegally threatening to

  prohibit the use of Hochiki products in high-rise buildings in Honolulu.


                                             35
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 37 of 55           PageID #: 37




                    214. Ohana was treated differently because of Amir’s race,

  national origin, and/or religion.

                    215. Irrespective of Amir’s race, national origin, and/or religion,

  Defendants intentionally treated Ohana differently than other similarly

  situated fire alarm installers without a rational basis.

                    216. Defendants’ actions set forth in the complaint are

  malicious, irrational or plainly arbitrary.

                     Failure to Adopt Rules, Policies or Procedures

                    217. HRS § 132-2 grants the fire chiefs of each county the

  power to adopt rules, including with respect to the inspection of property.

                    218. HFD has not adopted any rules with respect to the

  inspection of property, including final inspection and acceptance testing of

  fire alarm systems.

                    219. HFD has not adopted any policies or procedures for final

  inspection and acceptance testing of fire alarm systems. Ohana has

  repeatedly asked that it be treated the same as other fire alarm system

  installers in the conduct of final inspection and acceptance testing.

                    220. Fair    and    impartial   treatment   could    have    been

  accomplished by rules, policies or procedures adopted by Defendant City &

  County.


                                              36
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 38 of 55      PageID #: 38




                    221. Instead, the HFD Fire Prevention Bureau has acted and

  continues to act arbitrarily, capriciously, and/or maliciously by ad hoc illegal

  rules enforced differently based on the whim, caprice or malice of the

  particular HFD Fire Prevention Bureau inspector.

                FAILURE TO ADEQUATELY TRAIN AND SUPERVISE

                    222. Defendant City & County has a duty to adequately

  supervise and train its employees and to take reasonable steps to protect

  the public from foreseeable harm cause by its employees.

                    223. Defendant City & County employed, during the relevant

  time, in the HFD Fire Prevention Bureau a number of persons that lack the

  education, experience, and training necessary to carry out their functions in

  (a) reviewing plans for compliance with the applicable Fire Code; and (b)

  performing inspection and acceptance testing of fire alarm systems for

  compliance with the applicable Fire Code.

                    224. Defendant City & County employed, during the relevant

  time, supervisors in the HFD Fire Prevention Bureau persons that lacked the

  education, experience, and training necessary to carry out their functions in

  (a) reviewing plans for compliance with the applicable Fire Code; and (b)

  performing inspection and acceptance testing of fire alarm systems for

  compliance with the applicable Fire Code.


                                          37
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 39 of 55        PageID #: 39




                    225. Defendant City & County failed to adequately train the

  employees in the HFD Fire Prevention Bureau.

                    226. The failure of Defendant City & County to adequately train

  the supervisors and employees in the HFD Fire Prevention Bureau

  demonstrates deliberate indifference towards the rights of Ohana. This

  failure also demonstrates a reckless disregard for the life and safety of

  hundreds of thousands of Honolulu’s residents that are directly affected by

  the work of the HFD Fire Prevention Bureau.

                    227. Defendant City & County knows that fire alarm system

  plans are required to be stamped by an electrical engineer. Defendant City

  & County knows that none of the employees of HFD Fire Prevention Bureau

  are engineers and none even have NICET certifications.

                    228. Despite the availability of funds, Defendant City & County

  provides no material training and does not require that HFD Fire Prevention

  Bureau employees obtain necessary degrees or certifications.

    COUNT I – (42 U.S.C. § 1983 – Fourteenth Amendment Violation of
    Equal Protection) (Against Defendants Masuda, Yasso, Caires, Lee
                               and Malone)

                    229. Paragraphs 1 through 228 above are realleged and

  incorporated.




                                            38
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 40 of 55         PageID #: 40




                    230. Defendants Masuda, Yasso, Caires, Lee and Malone

  knowingly, intentionally, maliciously, and with reckless disregard for

  Plaintiffs’ constitutional rights under the Fourteenth Amendment of the

  Constitution of the United States, selectively enforced provisions of the

  applicable Fire Code and illegal rules against Ohana, but not against others

  who were similarly situated fire alarm installers.

                    231. Defendants Masuda, Yasso, Caires, Lee and Malone’s

  actions constituted a continuing course of conduct that continues to this day,

  with the last overt act occurring on July 29, 2021.

                    232. There is no rational basis for the difference in treatment

  between Ohana and others who are similarly situated fire alarm installers.

                    233. Instead, the difference in treatment is based on Amir being

  Jewish and/or Israeli, or that Defendants Masuda, Yasso, Caires, Lee and

  Malone simply were motivated by animus “to get” Amir and Ohana by means

  of selective enforcement.

                    234. By discriminating against Plaintiffs, without any rational

  basis, Defendants Yasso, Caires, Lee and Malone’s selective enforcement

  of the law against Ohana constitutes a violation of Plaintiffs’ clearly

  established constitutional right to equal protection of the law under the

  Fourteenth Amendment.


                                             39
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 41 of 55         PageID #: 41




                    235. Ohana has been damaged in the amounts to be proven at

  or before trial.

     COUNT II – (42 U.S.C. § 1983 – Fourteenth Amendment Violation of
                  Equal Protection – Supervisory Liability)

                    (Against Defendants Masuda, Yasso, and Caires)

                    236. Paragraphs 1 through 235 above are realleged and

  incorporated.

                    237. At the relevant times, Defendant Masuda was acting in the

  capacity of a supervisor of Defendants Yasso, Caires, and Lee.

                    238. At the relevant times, Defendant Yasso was acting in the

  capacity of a supervisor of Defendants Caires and Lee.

                    239. At the relevant times, Defendant Caires was acting in the

  capacity of a supervisor of Defendant Lee and Defendant Malone.

                    240. In addition to their liability for their own wrongful acts,

  Defendant Masuda, Defendant Yasso and Defendant Caires are liable for

  the acts of those HFD Fire Prevention Bureau employees they supervised.

                    241. Defendant Masuda, Defendant Yasso, and Defendant

  Caires failed to provide proper training and supervision to their subordinates

  at HFD Fire Prevention Bureau.

                    242. Defendant Masuda, Defendant Yasso and Defendant

  Caires were aware of their subordinates’ unequal and unconstitutional

                                             40
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 42 of 55        PageID #: 42




  treatment of Ohana and were personally involved in such treatment, by either

  encouraging such treatment or acquiescing in it.

                    243. Despite being aware that the applicable Fire Code and

  illegal rules were being enforced selectively with respect to Ohana,

  Defendant Masuda, Defendant Yasso and Defendant Caires failed to enact

  any policies or procedures to ensure that the applicable Fire Code was

  enforced consistently for all similarly situated persons.

                    244. Instead, Defendant Masuda, Defendant Yasso and

  Defendant Caires allowed for a custom and practice of selective enforcement

  of the applicable Fire Code and illegal rules against Ohana to thrive,

  essentially constituting an informal policy of discrimination against Ohana.

                    245. Defendant Masuda, Defendant Yasso and Defendant

  Caires’ conduct showed a reckless or callous indifference to the rights of

  Ohana.

                    246. Ohana has been damaged in the amounts to be proven at

  or before trial.

                    247. Defendant Masuda, Defendant Yasso and Defendant

  Caires acted knowingly, willfully, with malicious intent, and in reckless

  disregard or callous indifference to Plaintiffs’ constitutional rights, justifying

  an award of punitive damages.


                                          41
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 43 of 55         PageID #: 43




    COUNT III – (42 U.S.C. § 1983 – Fourteenth Amendment Violation of
    Equal Protection –Municipal Liability – Policy, Practice or Custom)
              (Against Defendant City & County of Honolulu)


                    248. Paragraphs 1 through 247 above are realleged and

  incorporated.

                    249. As stated above, the applicable Fire Code and illegal rules

  were selectively applied to Ohana, and the difference in the application of

  the Fire Code to Ohana was intentional and unreasonable.

                    250. As evidenced by the continuing course of conduct of

  Defendants, which lasted at least six years and continues as of the date of

  the filing of this complaint, Defendant City & County, specifically HFD, has

  maintained a policy of permitting, condoning, encouraging and/or covering

  up Defendants Yasso, Caires, Lee and Malone’s selective enforcement of

  the law against Ohana, but not against others similarly situated fire alarm

  installers.

                    251. Defendant City & County’s policy is pervasive, widespread,

  and so longstanding and prevalent as to rise to the level of official policy.

                    252. Defendant City & County’s policy violates the Equal

  Protection Clause of the Fourteenth Amendment because it irrationally and

  impermissibly allows discrimination against persons that HFD Plans Section

  dislikes for personal reasons.

                                             42
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 44 of 55         PageID #: 44




                    253. Defendant City & County knew or should have known that

  because of its longstanding adherence to its policy or custom, it encouraged

  and emboldened Defendants Yasso, Caires, Lee and Malone’s selective

  enforcement of the law against Ohana in violation of the constitution.

                    254. Ohana has been damaged in the amounts to be proven at

  or before trial.

   COUNT IV – (42 U.S.C. § 1983 – Fourteenth Amendment Violation of
  Equal Protection –Municipal Liability – Failure to Train and Supervise)
             (Against Defendant City & County of Honolulu)

                    255. Paragraphs 1 through 254 above are realleged and

  incorporated.

                    256. Defendant City & County was obligated to enact affirmative

  policies and procedures to prevent constitutional harms from occurring.

                    257. Defendant City & County was obligated to sufficiently train

  and supervise HFD employees to protect the public from constitutional

  harms.

                    258. Defendant City & County failed to enact any policies or

  procedures to prohibit selective enforcement of the law in the absence of a

  rational basis.




                                             43
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 45 of 55       PageID #: 45




                    259. Despite repeated demands from Ohana that HFD enforce

  the laws evenhandedly, Defendant City & County failed to adopt any policies

  or procedures or provide any supervision or training to address the ongoing

  and foreseeable misconduct and constitutional violations, and therefore,

  tacitly approved of the misconduct.

                    260. Defendant City & County’s failure to train, supervise and

  discipline employees of the HFD Plans Review Section was a cause of the

  deprivation of Ohana’s constitutional rights.

                    261. Ohana has been damaged in the amounts to be proven at

  or before trial.

    COUNT V – (INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS)
      (Against Defendants Masuda, Yasso, Caires, Lee and Malone)

                    262. Paragraphs 1 through 261 above are realleged and

  incorporated.

                    263. The conduct of Defendants Masuda, Yasso, Caires, Lee

  and Malone in discriminating against Plaintiffs was intentional.

                    264. At a minimum, the conduct of Defendants Masuda, Yasso,

  Caires, Lee and Malone in discriminating against Plaintiffs was reckless.

                    265. The conduct of Defendants Masuda, Yasso, Caires, Lee

  and Malone in discriminating against Plaintiffs was outrageous.



                                            44
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 46 of 55          PageID #: 46




                    266. Discrimination by government employee(s) based on

  Amir’s race, national origin, and/or religion, or just because such

  employee(s) feels malice towards Amir and/or Ohana is despicable and

  should be condemned by society.

                    267. Defendants Masuda, Yasso, Caires, Lee and Malone’s

  outrageous conduct caused Amir severe emotional distress, because such

  actions were causing damages to Ohana that affected its business, its

  employees, and Amir and his family.

                    268. The emotional distress suffered by Amir includes, but is not

  limited to, anger, disappointment, anxiety, worry, sleeplessness, and

  nausea.

                    269. The emotional distress suffered by Amir has been ongoing

  from at least 2015, and will continue into the future.

                    270. Amir has suffered and will continue to suffer damages in

  an amount to be proven at trial.

                    271. Defendants Masuda, Yasso, Caires, Lee and Malone have

  acted wantonly or oppressively or with such malice as implies a spirit of

  mischief or criminal indifference to civil obligations, or with conscious

  indifference to the consequences, justifying an award of punitive damages in

  addition to Plaintiffs’ actual damages.


                                             45
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 47 of 55       PageID #: 47




       COUNT VI – (CIVIL CONSPIRACY) (Against Defendants Masuda,
                      Yasso, Caires, Lee and Malone)

                    272. Paragraphs 1 through 271 above are realleged and

  incorporated.

                    273. Defendants Masuda, Yasso, Caires and Lee acted in

  concert to accomplish the unlawful denial of Plaintiffs’ constitutional right to

  equal protection of the law.

                    274. Defendant Caires and/or Defendants Lee and Malone

  acted in concert to accomplish the unlawful denial of Plaintiffs’ constitutional

  right to equal protection of the law.

                    275. Plaintiffs suffered and continued to suffer damages in an

  amount to be proven at trial.

                    276. Defendants Masuda, Yasso, Caires, Lee and Malone have

  acted wantonly or oppressively or with such malice as implies a spirit of

  mischief or criminal indifference to civil obligations, or with conscious

  indifference to the consequences, justifying an award of punitive damages in

  addition to Plaintiffs’ actual damages.

                      COUNT VII (FRAUD – PLAN REVIEW FEES)
                         (Against Defendant City & County)

                    277. Paragraphs 1 through 276 above are realleged and

  incorporated.


                                            46
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 48 of 55            PageID #: 48




                    278. Each time Defendant City & County charged building plan

  review fees, Defendant City & County of Honolulu represented to Ohana that

  its employees in the HFD Fire Prevention Bureau were qualified to review

  building plans for conformance with applicable Fire Code.

                    279. Alternatively, by failing to disclose that its employees in the

  HFD Fire Prevention Bureau were not qualified to review building plans for

  conformance with applicable Fire Code, each time it charged Ohana building

  Plan Review Fees, it is as if Defendant City & County represented that its

  employees in the HFD Fire Prevention Bureau were qualified to review

  building plans for conformance with applicable Fire Code.

                    280. Defendant City & County’s representation that its

  employees in the HFD Fire Prevention Bureau were qualified to review

  building plans for conformance with applicable Fire Code was false.

                    281. Defendant City & County’s knew its representation that its

  employees in the HFD Fire Prevention Bureau were qualified to review

  building plans for conformance with applicable Fire Code was false.

                    282. Defendant City & County made these false representations

  in contemplation that Ohana and others would rely on them.




                                              47
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 49 of 55            PageID #: 49




                    283. Ohana relied on Defendant City & County’s false

  representations and paid Defendant City & County over $100,000 in Plan

  Review Fees since 2009.

                    284. Ohana has been damaged in amounts to be proven at or

  before trial.

                       COUNT VIII (FRAUD – INSPECTION FEES)
                         (Against Defendant City & County)

                    285. Paragraphs 1 through 284 above are realleged and

  incorporated.

                    286. Each time Defendant City & County charged Ohana

  Inspection Fees, Defendant City & County of Honolulu represented to Ohana

  that its employees in the HFD Fire Prevention Bureau were qualified to

  perform final review and acceptance testing of fire alarm systems for

  conformance with applicable Fire Code

                    287. Alternatively, by failing to disclose that its employees in the

  HFD Fire Prevention Bureau were not qualified to perform final review and

  acceptance testing of fire alarm systems for conformance with applicable

  Fire Code each time it received Inspection Fees, it is as if Defendant City &

  County represented that its employees in the HFD Fire Prevention Bureau

  were qualified to perform final review and acceptance testing of fire alarm

  systems for conformance with applicable Fire Code.

                                              48
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 50 of 55         PageID #: 50




                    288. Defendant City & County’s representations that its

  employees in the HFD Fire Prevention Bureau were qualified to perform final

  review and acceptance testing of fire alarm systems was false.

                    289. Defendant City & County’s knew its representations that its

  employees in the HFD Fire Prevention Bureau were qualified to perform final

  review and acceptance testing of fire alarm systems.

                    290. Defendant City & County made these false representations

  in contemplation that Ohana and others would rely on them.

                    291. Ohana relied on Defendant City & County’s false

  representations and paid Defendant City & County over $20,000 in

  Inspection Fees since 2009.

                    292. Ohana has been damaged in amounts to be proven at or

  before trial.

    COUNT IX (NEGLIGENT MISREPRESENTATION– Plan Review Fees)
                 (Against Defendant City & County)

                    293. Paragraphs 1 through 292 above are realleged and

  incorporated.

                    294. Each time it charged Ohana building plan review fees,

  Defendant City & County of Honolulu supplied false information to Ohana

  that its employees in the HFD Fire Prevention Bureau were qualified to

  review building plans for conformance with applicable Fire Code as a result

                                             49
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 51 of 55      PageID #: 51




  of the failure to exercise reasonable care or competence in communicating

  the information.

                    295. Ohana was the person for whom such information was

  supplied.

                    296. Ohana suffered a loss each time the misinformation was

  supplied.

                    297. Ohana relied on the misinformation supplied by Defendant

  City & County of Honolulu.

                    298. Ohana has been damaged in amounts to be proven at or

  before trial.

   COUNT X (NEGLIGENT MISREPRESENTATION – INSPECTION FEES)
                 (Against Defendant City & County)

                    299. Paragraphs 1 through 298 above are realleged and

  incorporated.

                    300. Each time it charged Ohana Inspection Fees, Defendant

  City & County of Honolulu supplied false information to Ohana that its

  employees in the HFD Fire Prevention Bureau were qualified to perform final

  review and acceptance testing of fire alarm systems as a result of the failure

  to exercise reasonable care or competence in communicating the

  information.



                                           50
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 52 of 55         PageID #: 52




                    301. Ohana was the person for whom such information was

  supplied.

                    302. Ohana suffered a loss each time the misinformation was

  supplied.

                    303. Ohana relied on the misinformation supplied by Defendant

  City & County of Honolulu.

                    304. Ohana has been damaged in amounts to be proven at or

  before trial.

                           COUNT XI (INJUNCTIVE RELIEF)
                     (Against Defendant City & County of Honolulu)

                    305. Paragraphs 1 through 304 above are realleged and

  incorporated.

                    306. Defendants have repeatedly and in a continuing course of

  conduct violated Ohana’s rights under the Fourteenth Amendment to the

  United States Constitution.

                    307. Ohana is entitled to the issuance of a permanent injunction

  restraining Defendants from continuing to violate Ohana’s rights under the

  Fourteenth Amendment to the United States Constitution.

                    308. An injunction should also be issued requiring Defendant

  City & County to implement policies, practices, procedures, training, and

  other measures to prevent selective enforcement of the laws.

                                             51
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 53 of 55      PageID #: 53




                          COUNT XII (INJUNCTIVE RELIEF)
                    (Against Defendant City & County of Honolulu)

                    309. Paragraphs 1 through 308 above are realleged and

  incorporated.

                    310. Defendant City & County employs persons in the HFD Fire

  Prevention Bureau that lack sufficient education, training, and experience to

  review building plans for Fire Code compliance and to inspect fire alarm

  systems for Fire Code compliance.

                    311. A permanent injunction should issue prohibiting HFD Fire

  Prevention Bureau employees from (a) collecting fees and reviewing fire

  alarm system building plans unless they are a licensed electrical engineer;

  and (b) collecting fees and conducting final inspection and acceptance

  testing of fire alarm systems unless they have a NICET level II certification.

          WHEREFORE, the Plaintiffs pray for judgment as follows:

                    A.   That the Court enter judgment on all Counts against

  Defendants, jointly and severally, as appropriate, for general, special and

  compensatory damages in amounts to be proven at or before trial, including

  for punitive damages as allowed by law;

                    B.   That an injunction be issued: (i) restraining Defendants

  from continuing to violate Ohana’s rights under the Fourteenth Amendment

  to the United States Constitution; (ii) requiring Defendant City & County of

                                           52
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 54 of 55          PageID #: 54




  Honolulu to implement policies, practices, procedures, training, and other

  measures to prevent selective enforcement of the laws; and (iii) prohibiting

  HFD Fire Prevention Bureau employees from (a) collecting fees and

  reviewing fire alarm system building plans unless they are a licensed

  electrical engineer; and (b) collecting fees and conducting final inspection

  and acceptance testing of fire alarm systems unless they have a NICET level

  II certification;

                    C.   That Plaintiffs be awarded prejudgment interest;

                    D.   That Plaintiffs be awarded their costs and attorneys' fees;

  and

                    E.   That the Court order such other and further relief as this

  Court deems just and proper.

                    DATED: Honolulu, Hawaii, August 16, 2021.


                                          /s/ Christopher J. Muzzi
                                          CHRISTOPHER J. MUZZI
                                          Attorney for Plaintiffs
                                          OHANA CONTROL SYSTEMS, INC.
                                          and MICHAEL AMIR BOROCHOV




                                            53
  50190/10/100923
Case 1:21-cv-00345-DKW-KJM Document 1 Filed 08/16/21 Page 55 of 55   PageID #: 55




                        IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF HAWAII


 OHANA CONTROL SYSTEMS, INC.                    Case No.:
 and MICHAEL AMIR BOROCHOV,

                    Plaintiffs,
                                                DEMAND FOR JURY TRIAL
         v.

 CITY AND COUNTY OF HONOLULU;
 WAYNE K. MASUDA; SHELDON
 YASSO; TIM CAIRES; JEFFREY K.
 LEE; DAVID MALONE; and DOE
 DEFENDANTS 1 - 20,

                    Defendants.

                                   DEMAND FOR JURY TRIAL

          COME NOW Plaintiffs OHANA CONTROL SYSTEMS, INC. and

  MICHAEL AMIR BOROCHOV, by and through their undersigned counsel,

  hereby demands trial by jury of all issues so triable herein.

                     DATED: Honolulu, Hawaii, August 16, 2021.

                                            /s/ Christopher J. Muzzi
                                            CHRISTOPHER J. MUZZI
                                            Attorney for Plaintiffs
                                            OHANA CONTROL SYSTEMS, INC.
                                            and MICHAEL AMIR BOROCHOV




  50190/10/100923
